                Case 19-21823-JKO        Doc 55     Filed 01/21/20    Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


In re:

JUAN PABLO BRUZUAL,                                        Case No.: 19-21823-BKC-JKO
                                                           Chapter 7
      Debtor.
___________________________________/

          RE-NOTICE OF TAKING RULE 2004 EXAMINATION DUCES TECUM
                            (to change date and time)

         Kenneth A. Welt, Chapter 7 Trustee, by and through the undersigned counsel, gives

notice that he shall examine Juan Pablo Bruzual, under oath on February 3, 2020, at 10:00

a.m. at the Plantation office of Kozyak Tropin & Throckmorton LLP, 8201 Peters Road,

Suite 1000, Office 26, Plantation, Florida 33324. The examination may continue from day to

day until completed.

         The examination is pursuant to FRBP 2004 and Local Rule 2004-1, and will be taken

before an officer authorized to record the testimony. The scope of the examination shall be as

described in FRBP 2004. Pursuant to Local Rule 2004-1 no order shall be necessary.

         If the examinee requires an interpreter it is the examinee’s responsibility to engage the

employment of such interpreter to be present at the examination.

                                        DUCES TECUM

         The examinee is directed to deliver the following documents to counsel for the Trustee

five (5) business days prior to the date of the examination:

         SEE EXHIBIT “A” ATTACHED HERETO
               Case 19-21823-JKO        Doc 55    Filed 01/21/20     Page 2 of 8




                                  DEFINITIONS OF TERMS

       For purposes of the Notice of Rule 2004 Examination Duces Tecum, attached hereto, the

following words shall have the meanings indicated below:

      1.       “Copies” of documents includes, but is not limited to, duplicates or counterparts

of any original produced from the same impression or process as the original by carbon or other

chemical or substance or process; negative and positive film and prints of an original or copy of

reproductions and facsimiles of an original or copy, whether or not the same size, produced by

photographic, micro-photographic, photostatic, xerographic, electronic, computerized, or

mechanized process, or by any other process, and enlargement and reductions thereof; and the

data or other information comprising a record stored or transmitted as provided in the preceding

definition of “Record,” and the visible data or other information generated or regenerated or

transmitted by such information storage or retrieval or transmission system or device, if it is

legible or can be made legible by enlargement or other process.

      2.       “Debtor” is intended to and shall mean the Debtor listed in the above styled case

herein, in addition, his/her attorneys, accountants, agents, servants, associates, employees,

representatives, investigators, and others who are or who have been in possession of or may have

obtained information for or on behalf of him/her with respect to any matter referred to in the

pleadings in the above styled case.

      3.       “Document” includes each and every original and copy of any written, recorded,

or graphic matters, however produced or reproduced and regardless of where located, including

but not limited to any summary, schedule, memorandum, note, statement, letter, telegraph, inter

or intra-office communication, report, diary, desk or pocket calendar or notebook, day book,

appointment book, pamphlet, periodical, work sheet, list, graph, chart, index, tape, record,
               Case 19-21823-JKO        Doc 55     Filed 01/21/20     Page 3 of 8




drawing, partial or complete report of telephone or oral conversation, compilation, tabulation,

computer-stored memory component or device, study, analysis, transcript, minutes, data sheet,

data processing card or tape, phone-records, and all memorials of any conversations, meetings or

conferences, by telephone or otherwise, and any other writing or recording in the possession,

custody or control of Debtor, or his attorneys. The term “document” shall also include the files

in which any documents are maintained, including file folders or file jackets, and adjacent or

related exhibit folders in which any documents are filed or maintained.

      4.       “Interest” shall be deemed to include corporation, limited partnership, general

partnership, limited liability company, joint venture, limited liability partnership, professional

association, or other entity, regardless of whether such Interest was ever formed, transacted or

open for business, in which (a) you held or had the right to purchase or acquire an ownership

interest, whole or fractional, (b) you provided consulting, investment, marketing or other advice,

(c) you were an officer, director, shareholder, partner, consultant, investor, adviser, managing

executive, managing agent, person in control, or (d) you considered becoming an owner,

investor, partner, shareholder, director, officer, managing executive or agent, adviser, or

consultant.

      5.       “Materials” shall be deemed to include all documents, letters, memoranda, notes

and any other written communication and written notes of all oral communications, whether in

person or by telephone, and every record of every type, including but not limited to, information

stored on any electromagnetic storage device, any written, printed, typed, recorded, or graphic

matter, however produced or reproduced or stored, in the possession, custody or control of

Debtor, all drafts, notes, or preparatory material concerned with said document, and every

additional copy of such record or document where such copy contains any commentary,
               Case 19-21823-JKO         Doc 55     Filed 01/21/20     Page 4 of 8




notations, or other change whatsoever that does not appear on the original or other copy of the

document produced. Also included in this definition is any summary of a document or

documents called for hereafter. It is requested that all documents be produced in the manner

they are kept in the ordinary course of business.

       6.      “Petition Date” shall mean the date of filing of the original petition in the above-

styled case.

       7.      “Record” includes but is not limited to each and every book of account and other

books of every kind, journals, ledgers, statements, instruments, files, messages, writings of every

kind, and other internal or other data and other information of every description made or received

by you in the regular course of business or otherwise, regardless of the mode in which it is

recorded; the original of any such record includes the data or other information comprising a

record stored or transmitted in or by means of any electronic, computerized, mechanized, or

other information storage or retrieval or transmission system or device which can upon request

generate, regenerate, or transmit the precise data or other information comprising the record, and

an original also includes the visible data or other information so generated, regenerated, or

transmitted if it is legible or can be made legible by enlargement or other process.

       8.      “You” or “Your” means the Deponent named herein above, including, but not

limited to, his/her agents, employees or other servants, attorneys, representatives of any kind, and

any other person or entity acting on behalf or for the benefit of Deponent.

                                        INSTRUCTIONS

       In responding to the Notice of Rule 2004 Examination Duces Tecum, you are required to

produce those materials within your custody or control, and in addition, those in the possession
                      Case 19-21823-JKO                      Doc 55          Filed 01/21/20               Page 5 of 8




of or obtainable by your attorneys, investigators, adjusters, insurance carriers, representatives,

agents or anyone acting on your behalf or on their behalf.

           If, in responding to the Subpoena Duces Tecum, you withhold production of any

document on the ground of a privilege not to disclose the document, please state with respect to

each such document: (a) The type of document involved and a general description of the context

of the document; (b) The name, business and residence addresses and telephone numbers, and

any position of the individual from whom the document emanated; (c) The name, business, and

residence address and telephone numbers and positions of each individual to whom the

document or copy of the document was sent; (d) The privilege upon which Debtor, relies in

withholding the document; (e) The facts upon which Debtor, relies on support of his claim that

they were privileged to withhold the document or documents; and, (f) the names, business and

residence address and telephone numbers, and positions or occupations of individuals known or

believed by the Debtor, to have knowledge concerning the factual basis for the Debtor’s

assertion of privilege with regard to the document.

                                                        TIME LIMITATION

           This request, in the form of a Notice of Rule 2004 Examination is a continuing one and

if, after producing documents, should Debtor obtain or become aware of any further documents

responsive to this request, it is requested that the undersigned attorney be contacted immediately

and that Deponent produce such further documents at the offices of Rappaport Osborne &

Rappaport PLLC, 1300 N. Federal Highway, Suite 203, Boca Raton, FL 33432.

           I HEREBY CERTIFY that a true copy of the foregoing was served electronically where

available or by regular mail to all those enumerated herein below this January 21, 2020.

           I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in this Court set forth in Local Rule 2090-1(A).
             Case 19-21823-JKO      Doc 55   Filed 01/21/20   Page 6 of 8




                                          Rappaport Osborne & Rappaport, PLLC
                                          Counsel to Trustee
                                          1300 N. Federal Hwy Suite 203
                                          The Squires Buidling
                                          Boca Raton, FL 33432
                                          Telephone: (561) 368-2200
                                          Facsimile: (561) 338-0350


                                          By:________/s/_____       ____
                                             Leslie S. Osborne, TRUSTEE
                                             FLORIDA BAR NO. 0823139


SERVICE LIST

 James B Miller bkcmiami@gmail.com
 Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
 Kenneth A Welt fl10@ecfcbis.com; pacerfilings@gmail.com; kaw@trustesolutions.net;
  court@trusteeservices.biz
 Corali Lopez-Castro Clc@Kttlaw.Com

South Palm Reporting Agency
              Case 19-21823-JKO        Doc 55     Filed 01/21/20     Page 7 of 8




                                         EXHIBIT A

  PRODUCING DOCUMENTS BY EMAIL OR FLASH DRIVE IS NOT PERMITTED
           UNLESS EXPRESS PERMISSION GIVEN BY TRUSTEE

Please note that unless otherwise specified, all documents sought are for the period dating 2
years prior to the petition date through to the present


As to Deponent(s) individually

   1.     A complete copy of all US individual Income Tax Returns;
   2.     A complete copy of all personal financial statements or loan applications prepared by
          you or others on your behalf, whether for personal use, or issued to banks, other
          financial institutions, credit card issuers or third parties;
   3.     All bank account statements, cancelled checks, etc. standing in your name, or jointly
          with another, or in the name of another, to which you may make deposits and take
          withdrawals, located anywhere in the world;
   4.     All other monetary accounts standing in your name, jointly with another, or in the
          name of another, to which you have access to include: savings account, certificates of
          deposits, or other monetary instruments, located anywhere in the world;
   5.     All brokerage statements standing in your name, jointly with another, or in the name
          of another in which you have an interest, located anywhere in the world;
   6.     All insurance policies presently in force, including but not limited to the following;
          a. Life insurance, to include cash value or borrowings;
          b. Homeowner policies to include scheduled items;
          c. Automobile policies;
          d. Umbrella policies;
          e. Disability/income policies;
          f. Any insurance policy in which you have an interest of any nature, not identified
               above;
          g. Any document requesting a change in coverage for the above listed policies;
   7.     Titles to all real property owned by you, or jointly with another, or in the name of
          another in which you may have an interest, located anywhere in the world;
   8.     Titles or registrations for motor vehicles, aircraft, motorcycles, boats, golf carts, or
          any other such vehicle, whether titled to you individually, jointly, or in the name of
          another in which you may have an interest, located anywhere in the world;
   9.     Copies of all trust documents in which you were the grantor or in which you may
          have some beneficial interest;
   10.    Copies of all gift tax returns, IRS Form 706, which you may have filed or caused to
          be filed on your behalf, for any calendar year since 2008;
   11.    All current promissory notes to which you are the maker;
   12.    All current loan documents in which you are the obligor;
   13.    A schedule of contingent assets that may exist as of the present date giving full
          particulars;
         Case 19-21823-JKO         Doc 55     Filed 01/21/20     Page 8 of 8




14.   A schedule of contingent liabilities to which you may be exposed to as of the present
      date giving full particulars;
15.   All employment agreements to which you are party or in which you have been a
      party;
16.   All documents recording loans or notes receivable that are due to you as of the
      current date;
17.   All mortgages and mortgage notes to which you are a mortgagee, as of the current
      date;
18.   All documents evidencing transfer of real, intangible or personal property made by
      you to another that had a value in excess of $1,000;
19.   All stock certificates, certificates of membership, in any entity, corporation, limited
      company, partnership, joint venture in which you have an interest at the present date;
20.   Appraisals made of any real property or tangible personal property owned by you,
      jointly or with another in which you have an interest, located anywhere in the world;
21.   Any judgments or recorded claims filed against you as of the present date;
22.   Any and all Contracts for safe deposit boxes/vaults;
23.   Internal Revenue Service audit reports and related correspondence;
24.   Any retirement, pension, or profit sharing plans in which you are a party or have an
      interest in, including plan origination documents, statements evidence value, deposits
      and disbursements, and any documents evidencing the source of deposits.
